Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-14 and 16-19 are rejected under 35 U.S.C. 102a2 as being anticipated by He et al. US 2020/0037343 A1.
Claims 1, 11 and 16:
He discloses a method for receiving, by a first apparatus, hybrid automatic repeat request (HARQ) feedback, the method comprising:  based on a first Medium Access Control Protocol Data Unit (MAC PDU) for which the HARQ feedback is enabled, transmitting, to a second apparatus/UE, sidelink control information (SCI) including information that enables the HARQ feedback related to the first MAC PDU (See para 178, “If HARQ/retransmission can be enabled or disabled by a SCI”. Also see para 341-343, enabling HARQ); transmitting, to the second apparatus/UE, the first MAC PDU for which the HARQ feedback is enabled (See para 16, “physical sidelink shared channel (PSSCH), wherein: a type of traffic to be transmitted to the other UE via … PSSCH, is determined”); and receiving, from the second apparatus/UE, the HARQ feedback in response to the first MAC PDU (See para 298, “SFCI includes at least one SFCI format which includes HARQ-ACK for the corresponding PSSCH”), wherein the first MAC PDU does not include data for which the HARQ feedback is disabled (Negative limitation/intended purpose. See para 16, “physical sidelink shared channel (PSSCH), wherein: a type of traffic to be transmitted to the other UE via … PSSCH, is determined”. Also see para 341-343, disabling HARQ).
With regards to claims 11 and 16, one or more memories storing instructions; one or more transceivers; and one or more processors connected to the one or more memories and the one or more transceivers (See fig. 3, Memory, processor and RF transceiver).

Claims 2, 12 and 17:
He discloses that the first MAC PDU includes data for which the HARQ feedback is enabled (See para 178, “If HARQ/retransmission can be enabled or disabled by a SCI”. Also see para 341-343, enabling HARQ).

Claims 3, 13 and 18:
He discloses that the data for which the HARQ feedback is disabled and the data for which the HARQ feedback is enabled are not multiplexed into the first MAC PDU (Negative limitation/intended purpose. See para 16, “physical sidelink shared channel (PSSCH), wherein: a type of traffic to be transmitted to the other UE via … PSSCH, is determined”. Also see para 341-343, disabling HARQ).

Claims 4, 14 and 19:
He discloses that the data for which the HARQ feedback is enabled is data related to high Quality of Service (QoS) requirement (See para 341-343, enabling HARQ based on QoS requirements).

Claim 10:
He discloses obtaining the first MAC PDU for which the HARQ feedback is enabled (See para 16, “physical sidelink shared channel (PSSCH), wherein: a type of traffic to be transmitted to the other UE via … PSSCH, is determined”. Also see fig. 46, step 4608).



 

Allowable Subject Matter
Claims 5-9, 15 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiberg et al. discloses when the uplink channel quality is determined not to be high, HARQ is enabled and when it is high, HARQ is disabled. Gulati et al. discloses enabling HARQ feedback for unicast sidelink communications. Hwang US 2014/0321293 A1 discloses enabling and disabling HARQ feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472